          Case 2:20-cv-01131-SRB Document 34 Filed 02/08/21 Page 1 of 4



 1
 2
 3                                   NOT FOR PUBLICATION
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Maximilian Soza Fees,                             No. CV-20-01131-PHX-SRB
10                   Plaintiff,                         ORDER
11    v.
12    Arizona State University, et al.,
13                   Defendants.
14
15            Pending before the Court is Plaintiff Maximilian Soza Fees (“Plaintiff”)’s Motion

16   for New Trial and Motion for Leave to Amend (“Mot.”). (Doc. 29, Pl.’s Mot. for New
17   Trial and Mot. for Leave to Am. (“Mot.”).)

18   I.       BACKGROUND

19            The Court more fully summarized the background of this case in a previous order.

20   (See Doc. 26, 11/19/20 Order on MTD (“11/19/20 Order”) at 1–3.) In short, Plaintiff is a
21   university student who ran for student body president, won the election with a majority of

22   the vote, and was subsequently disqualified by the university’s student supreme court based

23   on his campaign’s violations of the student election code. (Id.) Plaintiff sued the university

24   and several university employees, alleging that this disqualification violates the First

25   Amendment. (Id.)

26            On November 19, 2020, the Court granted Defendants Arizona Board of Regents,
27   Cassandra Aska, Ronald Hicks, and Elizabeth Rosenkrantz’s Motion to Dismiss Plaintiff’s

28   First Amended Complaint. (Id.; Doc. 14., Defs.’ MTD First Am. Compl. (“Defs.’ MTD”).)
       Case 2:20-cv-01131-SRB Document 34 Filed 02/08/21 Page 2 of 4



 1   The Court held that Plaintiff’s First Amended Complaint failed to plead facts establishing
 2   that any individual Defendant proximately caused the alleged First Amendment violation.
 3   (11/19/20 Order at 7.) On December 17, 2020, Plaintiff filed his Motion requesting a new
 4   trial and leave to amend his First Amended Complaint. (Mot.) On December 31, 2020,
 5   Defendants Aska, Hicks, and Rosenkrantz filed their Response in Opposition to Plaintiff’s
 6   Motion (“Response”). (Doc. 30, Defs.’ Resp. in Opp’n to Mot. (“Resp.”).) On January
 7   14, 2021, Plaintiff filed his Reply in Support of his Motion (“Reply”). (Doc. 33, Reply in
 8   Supp’t of Mot. (“Reply”).)
 9   II.    LEGAL STANDARD & ANALYSIS
10          A.     Leave to Amend
11          Except for amendments made as a matter “of course” or pursuant to stipulation,
12   leave of court is required to amend a pleading. Fed. R. Civ. P. 15(a). Leave to amend
13   should be freely granted “when justice so requires.” Id. The Supreme Court has identified
14   four relevant factors in determining whether a leave to amend pleadings should be denied:
15   undue delay, bad faith or dilatory motive, futility of amendment, and prejudice to the
16   opposing party. Foman v. Davis, 371 U.S. 178, 182 (1962). “Absent prejudice, or a strong
17   showing of any of the remaining Foman factors, there exists a presumption under Rule
18   15(a) in favor of granting leave to amend.” Eminence Capital, LLC v. Aspeon, Inc., 316
19   F.3d 1048, 1052 (9th Cir. 2003) (emphasis removed). The party opposing amendment
20   bears the heavy burden of overcoming this presumption. DCD Programs, Ltd. v. Leighton,
21   833 F.2d 183, 187 (9th Cir. 1987).
22          Defendants make no showing of prejudice, bad faith, or undue delay, but focus
23   exclusively on the purported futility of Plaintiff’s proposed claim. (Resp.) “[T]he test for
24   futility is whether the amendment can survive a motion to dismiss under Rule
25   12(b)(6).” Fulton v. Advantage Sales & Mktg., LLC, 2012 WL 5182805, at *3 (D. Or. Oct.
26   18, 2012). “Ordinarily, courts will defer consideration of challenges to the merits of a
27   proposed amended pleading until after leave to amend is granted and the amended pleading
28   is filed.” Bentley v. Arizona Dep’t of Child Safety, No. CV-17-00966-PHX-DJH, 2018 WL


                                                -2-
         Case 2:20-cv-01131-SRB Document 34 Filed 02/08/21 Page 3 of 4



 1   8262769, at *1 (D. Ariz. Nov. 7, 2018) (quoting Fair Hous. Council of Cent. Cal., Inc. v.
 2   Nunez, 2012 WL 217479, at *4 (E.D. Cal. Jan. 24, 2012)).
 3           The Court will defer consideration of Defendants’ challenges to the merits at this
 4   time. The Court granted Defendants’ previous motion to dismiss on the basis that the First
 5   Amended Complaint failed to adequately allege proximate cause. (11/19/20 Order at 7.)
 6   Plaintiff’s Second Amended Complaint purports to cure this defect.                (See Mot.)
 7   Defendants, however, have declined to challenge the effectiveness of this cure in their
 8   Response, instead expressly choosing to leave such an argument for a future motion to
 9   dismiss.1 (Resp. at 9–10.) The Court finds this strategy insufficient to meet Defendants’
10   burden of overcoming the presumption in favor of granting leave to amend. Leave to
11   amend will be granted.
12           B.    Motion for New Trial
13           Plaintiff’s Motion also requests a new trial pursuant to Rule 59. “There are three
14   grounds for granting new trials in court-tried actions under Rule 59(a)(2): (1) manifest error
15   of law; (2) manifest error of fact; and (3) newly discovered evidence.” Brown v. Wright,
16   588 F.2d 708, 710 (9th Cir. 1978). Plaintiff’s Motion is devoid of any arguments pertaining
17   to a new trial.     (See Mot.)     Even construing Plaintiff’s Motion as a Motion for
18   Reconsideration, it fails because it makes no effort to “point out with specificity the matters
19   that the movant believes were overlooked or misapprehended by the Court” as required by
20   the local rules. See LRCiv 7.2(g)(1). Plaintiff’s request for a new trial will be denied.
21   III.    CONCLUSION
22           Defendants declined to challenge the effectiveness of Plaintiff’s purported cures to
23   the problems identified by the Court in its order dismissing Plaintiff’s First Amended
24   Complaint. The Court finds that Defendants have failed to overcome the presumption in
25   favor of granting leave to amend. The Court therefore grants Plaintiff’s Motion to the
26   extent it requests leave to amend. Plaintiff, however, declined to proffer any arguments
27   related to its motion for a new trial. The Court therefore denies Plaintiff’s Motion to the
28   1
      Defendants’ Response merely reasserts the alternative arguments made in their previous
     motion to dismiss. (Id.; see Defs.’ MTD.)

                                                  -3-
       Case 2:20-cv-01131-SRB Document 34 Filed 02/08/21 Page 4 of 4



 1   extent it requests a new trial under Rule 59.
 2          IT IS ORDERED granting in part and denying in part Plaintiff’s Motion for New
 3   Trial and Motion for Leave to Amend (Doc. 29).
 4          IT IS FURTHER ORDERED directing Plaintiff to file his Second Amended
 5   Complaint not later than seven (7) days from the date of this Order.
 6
 7                 Dated this 8th day of February, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
